Quirico, J.
(concurring in the result). I concur with the result in this action for the same reason that I concurred in the previous action between the same parties, Boston Edison Co. v. Boston Redevelopment Auth., 374 Mass. 37, 76-77 (1977). The reason on which I relied then, and on which I rely again, is that in my opinion the Boston Edison Company has no standing to challenge the Boston Redevelopment Authority’s decision approving the urban renewal project in question. See St. 1960, c. 652, § 13, as appearing in St. 1965, c. 859, § 2.